      Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 1 of 9




Approved:
            EMILT^ DEiAlINGER "
            Assistant United States Attorney

Before: HONORABLE PAUL E. DAVISON
           United States Magistrate Judge
           Southern District of New York

                                    x
                                        COMPLAINT
 UNITED STATES OF AMERICA
                                        Violation of
              V. -                      18 U.S.C. § 371


 COLIN BURNETT,                         COUNTY OF OFFENSE:
    a/k/a "Greg,"                       WESTCHESTER

                                            I U W\~^ 'i/^ ( 0
                                            /^\   .   ..-.   /   -^""^




                  Defendant.
                                    x


SOUTHERN DISTRICT OF NEW YORK/ ss . :

            KEVIN M. GONYO, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:


                               COUNT ONE
    (Conspiracy to Receive, Possess/ and Sell Sfcolen Vehicles)


            1. From in or about June 2018 through in or about
November 2018 in the Southern District of New York and elsewhere/
COLIN BURNETT/ a/k/a ^Greg," the defendant/ and others known and
unknown, unlawfully and knowingly did combine/ conspire,
confederate/ and agree together and with each other to receive/
possess/ and sell stolen vehicles/ in violation of Title 18, United
States Code/ Section 2313.


            2. It was a part and an object of the conspiracy that
COLIN BURNETT, a/k/a "Greg/" the defendant/ and others known and
unknown, would and did receive , possess, conceal, store/ barter,
sell, and dispose of stolen motor vehicles, which had crossed a
State or United States boundary afteribeing stolen, in interstate
commerce/ knowing the same to be stolen, in violation of Title 18,
United States Code/ Section 2313.
     Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 2 of 9




                              OVERT ACTS

             3. In furtherance of the conspiracy and to effect fche
illegal obj ect thereof/ the following overt acts/ among others,
were committed in the Southern District of New York:


                  a. On or about October 15, 2018, COLIN BURNETT,
a/k/a "Greg/" the defendant, exchanged a series of text messages
with a co-conspirator not named herein ("CC-1") in which they
discussed CC~1 purchasing a fake title for a blue Dodge Charger
Hellcat.


                  b. On or about October 30, 2018, BURNETT sent CC-
1 a United States Postal Service Priority Mail package containing
two fake Georgia titles for cars and a fake Georgia driver's
license.


              (Title 18, United States Code, Section 371)

             The bases for my knowledge and the foregoing charges
are/ in part, as follows:


             4. I am a Special Agent with the FBI/ and I have been
personally involved in the investigation of this matter. This
affidavit is based upon that experience, my examination of reports
and records/ and my conversations with other law enforcement agents
and other individuals. Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause/ it does
not include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the actions/
statements, and conversafcions of others are reported herein/ they
are reported in substance and in part/ except where otherwise
indicated.


                              BACKGROUND

             5. Beginning in or aboufc March 2018, the New York State
Police ("NYSP") began investigating a multi-state scheme involving
the transportation and sale of stolen vehicles. Since in or about
May 2018, the NYSP has been jointly conducting that investigation
with the FBI.

             6. As part of that investigation, from on or about
September 4, 2018 through on or about September 28, 2018, other
law enforcement officers and I intercepted telephone calls and
fcext messages over a phone used CC-1, pursuant to a court -
authorized wiretap. The investigation also included and yielded,
      Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 3 of 9




among | other things/ physical |surveillance, cell site data/
interva-ews of victims/ records! of ;online advertisements and
transactions, and data recovered from electronic devices.


           7. On or about November 6/ 2018, the Honorable Lisa
Margaret Smith/ United States Magistrate Judge, Southern District
of New York/ authorized a complaint charging CC-1 and six other
defendants with transportation and sale of stolen vehicles and
conspiracy to do the same, in violation of Title 18, United States
Code/ Sections 371, 2312, 2313, and 2. Arrest warrants were also
issued, and, CC-1, amongst others, was arrested on or about
November 8, 2018.


           8. As set forth below/ there is probable cause to
believe that COLIN BURNETT, a/k/a "Greg/" the defendant/ and others
known and unknown/ conspired with CC-1 and others known and unknown
to operate a stolen car ring/ during which they (1) obtained stolen
vehicles from/ among other places/ Michigan and Florida; (2)
transported the stolen vehicles to/ among other places/ the
Southern District of New York and Connecticut, for resale; (3)
created and/or obtained false titles/ registrations/ and temporary
license plates for stolen vehicles; (4) used the false vehicle
records to deceive (a) buyers of the stolen vehicles, and/or (b)
the South Dakota Department of Motor Vehicles ("SDDMV"), among
other places, to obtain new titles and registrations for the stolen
vehicles; and (5) used online markets/ among other things/ to
solicit purchasers of the stolen vehicles in various states,
including in the Southern District of New York.

           9. In particular/ based on my review of communications
exchanged between COLIN BURNETT/ a/k/a "Greg/" the defendant, and
CC~1/1 I believe that there is probable cause to believe that



1 These communications were extracted from a cellphone used by CC-1
pursuant to a search warrant authorized by Judge Smith on November 6,
2018. Based on information provided by CC-1/ I believe that two of
the cellphone numbers, ending in 2578 and 7183, that were in
communication with CC-1 are used by COLIN BURNETT/ a/k/a "Greg/" the
defendant. Specifically/ CC-1 has informed me that CC-1 has
communicated with Burnett using both of those phone numbers/ and I
have reviewed copies of text messages between CC-1 and BURNETT/ who
was using those numbers/ on a phone used by CC-1.


Since his arrest, CC-1 has been cooperating with law enforcement in
exchange for potential judicial leniency wifch regard to the pending
charges. CC~1 has provided informafcion that has been corroborated,
including by information obtained in this investigation from
intercepted, communications and seizures from search warrants, and has
      Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 4 of 9




BURNETT/ the defendant/ supplied fake titles to CC-1 to facilitate
his possession and sale of stolen vehicles in/ among other
locations/ the Southern District of New York and Connecticut.


           10. The investigation to date has revealed that by this
criminal scheme COLIN BURNETT, a/k/a "Greg," the defendant/ and
others known and unknown have obtained/ transported, and sold or
attempted to sell approximately sixty vehicles worth, in total,
approximately $3/700,000.

   I. COLIN BURNETT, a/k/a WGregff the Defendant, Provided CC-1
        with Fake Documents for Vehicles and a Fake Driver's
        License


           11. Based on information provided by CC-1,2 I know that
COLIN BURNETT, a/k/a UGreg/" the defendant/ provided CC-1 with
approximately 15 to 25 fake titles for cars/ and that CC-1 paid
BURNETT approximately $500 to $700 per title.

           12. On or about June 27, 2018, COLIN BURNETT; a/k/a
"Greg,/; the defendant/ and CC-1 exchanged a series of text
messages. At the beginning of that exchange/ BURNETT wrote that
"the balance is $482 for 10 total and shipping today." CC_1 then
responded that BURNETT should " [m]ail them out today." Based on
my training/ experience/ and participation in this investigation/
I believe that the "10 total" BURNETT referred to was ten fake
titles for cars.


         13. The next day, CC-2 wrote to COLIN BURNETT, a/k/a
"Greg/" the defendant, asking if n[t] hose titles will be here
tomorrow for sure." BURNETT responded, "Yes sir no ... doubt."


           14. On or about August 31, 2018, COLIN BURNETT, a/k/a
"Greg," the defendant, and CC_-1 exchanged a series of text
messages. In that exchange/ CC-l told BURNETT, among other things,
that he was "limited to where I can use your stuff." BURNETT
responded/ in part/ that "I have 2 other states if you'd like to
switch it up." Based on my training, experience/ and participation
in this investigation, I believe that CC-1 was representing to


been proven reliable.


2 As previously noted, since his arrest, CC-1 has been cooperating with
law enforcement- in exchange for potential judicial leniency with
regard to the pending charges. CC-1 has provided information thafc has
been corroborated, including by information obtained in this
investigation from intercepted communications and seizures from search
warrants,, and has been proven reliable.
      Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 5 of 9




BURNETT that the fcitles provided by BURNETT could be identified as
fake and so could only be used for limited purposes/ and that
BURNETT was offering to provide fake titles purporting to be from
two other/ different states/ if needed.


           15. On or about October 15, 2018, CC-1 requested/ via
text message, that COLIN BURNETT/ a/k/a "Greg/" the defendant,
provide a title for a "blue Dodge Charger hellcat 700 miles" with
a VIN ending 8036 and that BURNETT mail that to him in a package
addressed to a name similar to that of CC-1.


           16. On or about October 25, 2018, CC-1 requested, via
text message, that COLIN BURNETT/ a/k/a UGreg/// the defendant,
provide him with a document for a "Francis Duarte." CC-1 wrote in
the text message .that the document should identify Duarfce as
residing at an address in Richmond Hill/ Georgia.

           17. On or about November 8/ 2018, in connection with
the arrest of CC-1/ a 2018 blue Dodge Charger Hellcat bearing VIN
ending 7036 and South Dakota license plate number ft32X965 (the
"Hellcat") was seized pursuant to a search and seizure warrant
issued on November 7/ 2018 by Magistrate Judge Smith. Based on my
conversations with a New York State Police Trooper and my review
of records obtained from the SDDMV/ I know that/ on or about
October 19, 2018, CC-1 had registered the Hellcat with the SDDMV
using a false Georgia title bearing the same VIN ending in 8036
that CC-1 had fcexted to COLIN BURNETT/ a/k/a ^Greg,// the defendant,
which is an invalid VIN number.


           18. On or about November 8/ 2018, a search warrant was
executed for a residence in Torrington, Connecticut used by CC-1
(the "CC-1 Residence"),3 Based on my participation in this
investigation, conversations with an FBI Special Agent who
participafced in the execution of the search warrant, and review of
the evidence seized during that search, I know that, among other
things/ a United States Postal Service Priority Mail package dated
October 30, 2018 and addressed to a name similar to the name of
CC-1 was recovered from the CC-1 Residence. That package contained
two fake Georgia titles for a Lamborghini and a Ford Expedition,
as well as a fake Georgia driver's license under the name of
"Francis Duarte," who/ according to that driver's license/
purportedly resided at the address in Richmond Hill/ Georgia that
had been included in CC-l's October 25, 2018 text message to COLIN



3 That search warrant was authorized on or about November 6, 2018 by the
Honorable Holly B. Fitzsimmons/ United States Magistrate Judge/ District
of Connecticut.
     Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 6 of 9




BURNETT/ a/k/a "Greg," the defendant. The return address on the
package was for a residential address in Atlanta, Georgia.


  II. COLIN BURNETT, a/k/a nGreg,w the Defendant, Sells Stolen
        Cars


          19. On or about July 13, 2018, COLIN BURNETT/ a/k/a.
"Greg," the defendant, and CC-1 exchanged a series of text messages
that included/ in substance and in part, the following information:

                 a. At the beginning of the exchange, BURNETT told
CC-1 that "I got a few cars but I need more."


                 b. BURNETT then wrote "I know you said just send
you a title and you can mail me back my stuff but don't I need to
flip the phone number on the car first?"

                 c. Approximately twelve minutes later, CC-1
responded that he could provide a "package deal" with "numbers
everything" that BURNETT could use to "walk into your local DMV
and register."


                 d. BURNETT then asked whether it was "legit
paperwork or replicas/" and CC-1 answered that it was "legit."


                 e. Based on my training/ experience, and
participation in this investigation, I believe that when BURNETT
asked about "flip[ping] the phone number on the car, " he was
referring to the need to re-VIN a stolen vehicle. I further
believe that, in this exchange/ CC-1 was offering to use fake
titles provided by BURNETT to obtain new titles and registration
from the SDDMV - the "legit" paperwork - for cars in BURNETT'S
possession.


  III. May 14, 2019 Atfcempfced Sale of a Stolen Car and Fake
       Driver's License


          20. In or about April 2019 and May 2019, CC~1, at the
direction of law enforcement, engaged in a series of text messages
and phone conversations with COLIN BURNETT/ a/k/a MGreg/" the
defendant; regarding the potential purchase of stolen cars and a
fake driver's license.


          21. Based upon my conversations with CC~1/ review of
text messages on a phone used by CC-1 that CC-1 exchanged with
COLIN BURNETT/ a/k/a "Greg/" the defendant, and review of
recordings of phone calls between BURNETT and CC-1/ I know the
      Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 7 of 9




following:

                  a. On or about April 14, 2019, BURNETT, who was
using a phone number ending 2578, exchanged a series of text
messages with CC-1, regarding a Maserati bearing a VIN ending in
4108 (the ^Maserati"). In that exchange, BURNETT told CC-1, in
substance and in part/ that he "need[ed] some phone numbers for my
cars/" including the Masera-fci. After CC-1 told BURNETT that he.
"need []ed the original vin" " [fcj o match the package/" BURNETT senfc
CC-1, via text message/ a picture of the VIN ending 4108 from the
dashboard of the Maserati. CC-1 then asked BURNETT if the cars
were "for u personally," and BURNETT answered that he was 'l [t]ryna
flip em."


                  b. Later that same day/ BURNETT asked CC-1 in a
text message if CC-1 wanted to buy the Maserati.


                  c. BURNETT and CC-1 subsequently arranged/
through text messages and phone calls/ for CC-1 to purchase the
Maserati for between approximately $10, 000 and $15,000, which
would include "[t]he flip" and a fake driver' s license for CC-1.
Based on my training, experience/ and participation in this
investigation/ I believe that the "flip" referred to a fake title
for the car being sold.


               d. BURNETT agreed with CC-1 that he would have
the Maserati delivered from Georgia to the Southern District of
New York. BURNETT further told CC-1 that he would personally come
from Atlanta/ GA to the Southern District of New York to facilitate
the transaction and pick up the cash from CC-1.


                  e. On or about May 8/ 2019, BURNETT wrofce/ in a
text message to CC-1/ that he would "bring the title with the new
vin numbers" with him when fchey met to complete the transaction.


                  f. On or about May 9, 2019, CC~1 sent a photo of
himself in a text message to BURNETT/ writing that it was "for the
       ID. " BURNETT responded, - " [g]ot it." CC-1 then asked if
BURNETT could u[p]ut me for Texas" using "[a]ny name and all the
info u know the deal ."


             22. Based on my review of search results for the
Maserafci in the FBI'S National Crime Information Center database/
I know that the Maserati was reported stolen by the Norcross Police
Department of Norcross/ Georgia.


             23. Based on my participation in physical surveillance
        Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 8 of 9




conducted on or about the evening of May 14,,2019, I know that CC-
1 met with COLIN BURNETT, a/k/a "Greg," the defendant/ in the
parking lot of a retail store in New Rochelle, New York. For
purposes of this meeting/ CC-1 was equipped with an audio recording
device that also transmitted audio to myself and other law
enforcement officers participating in the physical surveillance.
Based on my conversations with CC-1 and those audio transmissions/
I know that the following occurred during that meeting:

                  a. BURNETT told CC~1/ in substance and in part,
that the cars he wanted to sell CC-1/ including the Maserati/ had
been delayed in transit and were still a few hours away from New
York;

                  b. BURNETT also told CC-1 / in substance and in
part/ that he did not have the fake driver's license on him that
CC-1 had ordered/ but that he would mail it to CC-1 after he
returned to Georgia;


                  c. BURNETT opened an Apple MacBook laptop and
showed CC-I/ on that laptop, how he had forms for titles from
various states fchat could be altered as desired to include new
information; and


                  d. BURNETT provided CC~1 with three titles for
cars.


        24. COLIN BURNETT, a/k/a "Greg/" the defendant, was then
arrested and transported to the FBI Resident Agency located in
Rye, New York/ where he was read his Miranda rights. BURNETT
then agreed that he was willing to speak to law enforcement
officers, including myself. During that interview/ which was
video recorded, BURNETT said, in substance and in part, the
following:

             a. He sells fake titles for cars, sells stolen cars,
and makes and sells fraudulent forms of identification; and

             b. He works with individuals that operate out of a
residence located in Stone Mountain/ Georgia/ who re-VIN cars.


    25. Based on my review of the three purported titles that
COLIN BURNETT/ a/k/a "Greg/" the defendant, provided to CC-1
yesterday, I know that:


          a. One of the titles purported to be for a 2014
Maserati registered in South Carolina/ and listed an invalid VIN
      Case 7:19-mj-04709-UA Document 1 Filed 05/15/19 Page 9 of 9




ending in 4632.

          b. The other titles purporfced to be for a 2019 Dodge
Challenger. One had the appearance of a Tennessee title/ and
the other had the appearance of an Arkansas title. Both listed
an invalid VIN ending in 4710.

          WHEREFORE, deponent prays that COLIN BURNETT, a/k/a
"Greg/" the defendant/ be imprisoned/ or bailed/ as the case may
be.




                                 KEVIN M^/GO!
                                  iecl^l/ Agent
                                 1ederal Bureau of Investigation



Sworn to before me this
15th__day qf^May^ 2018




HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
